Exhibit 10.11

﻿

In-Plan Roth Transfer Amendment

﻿

AMENDMENT TO PERMIT

IN-PLAN ROTH TRANSFERS

﻿

ARTICLE I

PREAMBLE

﻿

1.1

Effective date of Amendment.  The Employer adopts this Amendment to the Plan to
permit In-Plan Roth Transfers, as set forth herein.  This Amendment is effective
as of the Effective Date specified below.

﻿

 

1.2

Superseding of inconsistent provisions. This Amendment supersedes the provisions
of the Plan to the extent those provisions are inconsistent with the provisions
of this Amendment.

﻿

 

1.3

Construction.  Except as otherwise provided in this Amendment, any reference to
“Section” in this Amendment refers only to sections within this Amendment, and
is not a reference to the Plan.  The Article and Section numbering in this
Amendment is solely for purposes of this Amendment, and does not relate to any
Plan article, section or other numbering designations.

﻿

 

1.4

Effect of restatement of Plan.  If the Employer restates the Plan, then this
Amendment shall remain in effect after such restatement unless the provisions in
this Amendment are restated or otherwise become obsolete (e.g., if the Plan is
restated onto a plan document which incorporates these In-Plan Roth Transfer
provisions).

﻿

ARTICLE II

ELECTIONS

﻿

The Employer adopts this Amendment to the Plan to permit participants to
transfer part or all of a non-Roth account to a Roth account in the Plan, in
accordance with the provisions of this Amendment.

﻿

2.1

Effective Date.  This Amendment is effective:  May 1, 2016 (enter date not
earlier than January 1, 2013)

﻿

 

 

 

 

 

2.2

In-Plan Roth Transfers.  Any Participant may elect an In-Plan Roth Transfer as
elected below:

﻿

 

 

 

 

 

﻿

Source of In-Plan Roth Transfer.  The Plan permits a transfer from the following
qualifying sources:

﻿

a.

[    ]

The Vested portion of any Account

﻿

b.

[X]

Only from the Vested portion of the following accounts (select one or more):

﻿

 

 

1.

[  ]

Pre-Tax Effective Deferral Account.

﻿

 

 

2.

[  ]

Account(s) attributable to Employer matching contributions (includes and ADP/ACP
test safe harbor matching contributions).

﻿

 

 

3.

[  ]

Account attributable to Employer profit sharing contributions.

﻿

 

 

4.

[  ]

Qualified Nonelective Contribution Account (includes any ADP test safe harbor
nonelective contributions

﻿

 

 

5.

[  ]

Rollover Account.

﻿

 

 

6.

[X]

Other.  From all Accounts, however, loans may not be rolled over as an In-Plan
Roth Transfer.  (specify account(s) and conditions in a manner that is
definitely determinable and not subject to Employer discretion (e.g., a
Participant’s Pre-tax Deferral Account or Matching Contribution Account, but not
the Participant’s Nonelective Contribution Account)).

﻿

 

 

 

 

 

﻿

Other limitations on In-Plan Roth Transfer:

﻿

c.

[X]

No other limitations.

﻿

d.

[  ]

The following limitations apply (select one or more):

﻿

 

 

1.

[  ]

The minimum amount that may be transferred is $______ (may not exceed $1,000).

﻿

 

 

2.

[  ]

Transfers may only be made from accounts which are fully Vested. (Note: If this
option is not elected and an In-Plan Roth Transfer is made from a
partially-vested account, then the formula at Amendment Section 3.4.4 will
apply).

﻿

 

 

3.

[  ]

No more than _____ transfer(s) may be made during a Plan Year.

﻿

 

 

4.

[  ]

Only Participants who are Employees may elect an In-Plan Roth Transfer.

﻿

 

 

5.

[  ]

Transfers may be made subject to the following provisions (describe): ________
(must be definitely determinable and not subject to Employer or Administrator
discretion).

﻿

﻿

﻿





© 2014 Wells Fargo Bank, N.A. or its suppliers

Page 1 of 2

 

--------------------------------------------------------------------------------

 

ARTICLE III

AMENDMENT PROVISIONS

﻿

3.1

Right to elect In-Plan Roth Transfer.  A Participant may elect to transfer
amounts to an In-Plan Roth Transfer Account in accordance with the provisions of
the Plan and this Amendment.  In-Plan Roth Transfers will be subject to the
taxation provisions and separate accounting requirements that apply to
designated Roth accounts.  Furthermore, the Participant shall be fully Vested in
the portion of his/her account attributable to the In-Plan Roth Transfer.

﻿

 

3.2

Form of transfer.  The Plan will transfer investments to the Participant’s
In-Plan Roth Transfer Account in accordance with the Plan terms and procedures
governing Plan investments.  A Participant loan that is transferred to a
Participant’s In-Plan Roth Transfer Account (if such transfer is permitted)
without changing the repayment schedule is not treated as a new loan.

﻿

 

3.3

Treatment of In-Plan Roth Transfers

﻿

 

3.3.1

No distribution treatment.  An In-Plan Roth Transfer is not a Plan
distribution.  Accordingly, the spousal consent rules of Code §401(a)(11) do not
apply due to the transfer and the Plan may not withhold or distribute any
amounts for income tax withholding, unless a distribution of other amounts is
permitted pursuant to the terms of the Plan.

﻿

 

3.3.2

Withdrawal of In-Plan Roth Transfers.  A Participant may withdraw amounts from
the Participant’s In-Plan Roth Transfer Account only when the Participant is
eligible for a distribution from the Plan account that is the source of the
In-Plan Roth Transfer.  This Amendment does not expand or eliminate any
distribution rights or restrictions on amounts that a Participant elects to
treat as an In-Plan Roth Transfer.

﻿

 

3.4

Definitions and other rules.

﻿

 

3.4.1

In-Plan Roth Transfer. An In-Plan Roth Transfer means an amount that a
Participant elects to transfer from a Plan Account, other than a designated Roth
Account, into an In-Plan Roth Transfer Account, in accordance with Code 
§402(c)(4)(E) and this Amendment.  An In-Plan Roth Transfer may only be made
with respect to amounts that are not distributable under the terms of the Plan.

﻿

 

3.4.2

In-Plan Roth Transfer Account.  An In-Plan Roth Transfer Account is a
sub-account the Plan Administrator establishes for the purpose of separately
accounting for the Participant’s Transfers attributable to the Participant’s
In-Plan Roth Transfers.  The Plan Administrator has authority to establish such
a sub-account, and to the extent necessary, may establish sub-accounts based on
the source of the In-Plan Roth Transfer.  The Plan Administrator will administer
an In-Plan Roth Transfer Account as provided by IRS guidance and the Plan
provisions, including the provisions of this Amendment.

﻿

 

3.4.3

Participant includes certain alternate payees. For purposes of eligibility for
an In-Plan Roth Transfer, the Plan will treat a Participant’s alternate payee
spouse or former spouse who is not an Employee as a Participant (unless the
right to elect an In-Plan Roth Transfer is limited to Employees).

﻿

 

3.4.4

Distribution from partially Vested account.  Transfers (i.e., the source of the
In-Plan Roth Transfer amounts) are permitted only from Vested amounts allocated
to a qualifying source as identified in Amendment Section 2.2.  If a transfer is
made by a Participant who has not severed employment and who is not fully Vested
in the Participant’s Account from which the transfer is to be made, and the
Participant may increase the Vested percentage in such account, then at any
relevant time the Participant’s Vested portion of the account will be equal to
an amount (“X”) determined by the formula:

﻿

X equals P (AP plus D) - D

﻿

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, D is the amount of the
transfer, and the relevant time is the time at which, under the Plan, the Vested
percentage in the account cannot increase.

﻿

*******

﻿

The Employer executes this Amendment on the date specified below.

﻿

Name of Plan:  Ingles Markets, Incorporated Investment/Profit Sharing Plan

﻿

Name of Employer:  Ingles Markets, Incorporated

﻿

03/20/2017

 

/s/ James Lanning

EMPLOYER

 

SIGNED

﻿





© 2014 Wells Fargo Bank, N.A. or its suppliers

Page 2 of 2

 

--------------------------------------------------------------------------------

 



ADOPTING RESOLUTION

﻿

The undersigned authorized representative of Ingles Markets, Incorporated (the
Employer) hereby certifies that the following resolutions were duly adopted by
the Employer on the date specified below, and that such resolutions have not
been modified or rescinded as of the signature date below:

﻿

RESOLVED, the Employer hereby approves an amendment to the Ingles Markets,
Incorporated Investment/Profit Sharing Plan to permit In-Plan Roth Transfers
effective as of May 1, 2016 and that an authorized representative of the
Employer is hereby authorized and directed to take any and all actions as it may
deem necessary to effectuate this resolution

﻿

FURTHER RESOLVED, that the appropriate representatives of the Employer are
authorized, empowered and directed to do all acts, including adopting a Plan
amendment, necessary or desirable to effectuate the actions authorized herein.

﻿

The undersigned further certifies that attached hereto is a copy of the
Amendment approved and adopted in the foregoing resolution.

﻿

﻿

Date: 

03/20/2017

 

By:

/s/ James Lanning

﻿

 

 

 

James Lanning, President and CEO

﻿

 

 

 

[print name/title]

﻿



 

--------------------------------------------------------------------------------